department of the treasury internal_revenue_service washington d c number release date date cc el gl br1 uilc memorandum for district_counsel attn from michael r arner senior technician reviewer subject this advice is in response to your memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city taxpayer ssn years assessment amount dollar_figure issues whether the service may levy upon and collect the assets in a taxpayer’s pension_plan when the taxpayer has no immediate right to commence receipt of benefits but has a vested right to future distribution whether the service can levy upon and collect the assets in a taxpayer’s pension_plan when the taxpayer has an immediate right to elect early retirement benefits but has not yet made an election conclusions the service may serve a levy upon a plan even if a participant has no immediate right to commence receipt of benefits as long as the taxpayer has a vested right to a future distribution from the plan however the service may not force the plan_administrator to immediately distribute any assets pursuant to the -2- service’s levy until the taxpayer obtains an immediate right to commence receipt of benefits under the plan the service may levy upon and collect the assets in a taxpayer’s pension_plan when the taxpayer has an immediate right to elect early retirement benefits but has not yet elected to do so ie service may make an election on behalf of the taxpayer facts taxpayer is a former and is covered by the benefit plan plan he has an unpaid tax_liability of dollar_figure one half of the liability can be collected from sources other than the taxpayer’s retirement benefits the taxpayer will turn in of this year and according to sections and of the plan the taxpayer can elect early retirement at age if the taxpayer elects early retirement he will receive about dollar_figure per month for life if he waits until the normal_retirement_age of his benefit will be about dollar_figure per month the taxpayer was divorced in and is currently single the taxpayer has told the revenue_officer ro that he does not intend to elect early retirement but instead will wait for the normal_retirement_date under the plan which occurs on his birthday according to the ro the taxpayer is not cooperating and has filed a collection_due_process cdp hearing request the ro wants to know if the service can elect early retirement on behalf of the taxpayer law and analysis this is in response to your memorandum regarding the taxpayer that you intend to send to the district_counsel in your memorandum you address three issues regarding levying retirement benefits we note that your request for prereview was signed by you in your individual capacity we have no proof that you were delegated this authority or its parameters if you were we have never been furnished a copy of a delegation_order from your office or the region as is required by ccdm we made a similar request of the arc gl but with no responses therefore in the future in absence of an obligation order an approval line signed by the supervisor should be added to all requests this memorandum addresses two of the issues because we agree with your third conclusion that whether the early retirement election is revocable or irrevocable -3- your first conclusion is that t he service may levy upon retirement benefits but only when the participant is in pay status your second qualified conclusion is that the service ‘stands in the shoes’ of a taxpayer respecting the taxpayer’s right to elect an early retirement option under a pension_plan in which he is a participant as discussed below we disagree with your conclusion on issue one and agree with your conclusion on issue two however we disagree as to your suggested course of action in this case a attachment of the federal_tax_lien pursuant to sec_6321 a lien arises upon all property or rights to property of the taxpayer sec_6321 the federal_tax_lien attaches to a participant’s interest in an erisa-covered plan if the participant has any vested benefit under the plan thus the tax_lien attaches to all present rights the taxpayer has under the plan these may include the participant’s present right to future payment and the present right to elect a form of distribution although he has not yet exercised that right here according to section of the plan the taxpayer is vested because he hence the tax_lien attaches to the taxpayer’s present right to elect early retirement benefits at age b property subject_to levy sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes sec_6331 except for a levy on salary or wages a levy extends only to property rights and obligations that exist at the time of levy sec_301_6331-1 obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date id accordingly even if the retirement_plan is not in pay status if a present right to future payment on an obligation exists the levy reaches that present right see revrul_55_210 1955_1_cb_544 lien attaches to entire unqualified right to receive future_benefits only one notice_of_levy needs to be served to effectively reach benefits subsequently payable similarly if a present right to elect distribution exists the levy reaches that present right has no impact on the issues discussed herein levying on the present right to future payment would not require immediate distribution by the plan_administrator -4- here the taxpayer has an unqualified right to elect early retirement benefits when he reaches the minimum age of required by the plan the levy reaches that right so the service may make an early retirement election on behalf of the taxpayer c spousal consent careful consideration must be given where the service seeks collection from a retirement_plan that absent waiver requires benefits to be paid in the form of a joint_and_survivor_annuity in these cases the service may only levy upon that joint_and_survivor_annuity and may not elect another form of benefit for collection purposes without the consent of a spouse see sec_417 this rule is the same regardless of whether the tax_liability is a separate liability of the plan participant or a joint tax_liability in this case section of the plan requires a widow’s benefit and section defines the term widow to include a the taxpayer has a former spouse however at this time it is unknown if she has a against the taxpayer assuming she does then the service would need her consent before electing early retirement benefits on behalf of the taxpayer d course of action in your memorandum you recommend that we institute a lien foreclosure action so the service may extend the time in which to collect the underlying taxes rather than collecting the liability through levy you believe that levying now on the early retirement benefits will likely lead to a court battle with the plan_administrator sec_4 in your memorandum you state that it can be argued that the taxpayer does not have an unqualified right to early retirement payments at age because he must elect early retirement ie submit written notice at least days prior to his retirement date simply having to elect early retirement does not make it a qualified right however for example if the plan conditioned an early retirement election on an agreement that the taxpayer not return to the then an early retirement election would not be an unqualified right here the plan has no such conditions to date the ro has not completed investigation of this issue a reduce to judgment count would have to be added to a lien foreclosure case in order to extend the collection_period -5- over whether the levy attaches to the taxpayer’s right to elect early retirement accordingly you question whether this would be economical given the difference in the monthly benefits for an early retirement versus a normal retirement we believe a better course of action would be to attempt collection through levy before resorting to a judicial remedy because levying is a more efficient and cheaper method of collection a lien foreclosure suit is generally brought when administrative remedies have been exhausted or are unavailing if the plan administrators fail to honor the levy then we suggest an action to enforce the levy or a lien foreclosure action if the plan_administrator has a good_faith belief that there may be a claim against the taxpayer’s retirement benefits superior to the federal_tax_lien here a levy on the taxpayer’s plan benefits is appropriate since he is not cooperating and there are no other viable sources for collecting his remaining dollar_figure tax_liability even though the monthly benefit is greatly reduced by selecting early retirement dollar_figure vs dollar_figure it is a better option than waiting years for the normal_retirement_age suspending collection for this length of time is administratively difficult to monitor and decreases the chances of collection also section of the plan states that retirement benefits cease when death occurs the taxpayer’s chances of death after age are greater so collecting reduced payments now is preferable over the risk of collecting a significantly reduced number of full payments in the future if you have any further questions please contact general litigation branch at according to the ro the taxpayer has filed for a cdp hearing therefore the ro cannot levy until the cdp hearing and any appeals therefrom are completed sec_6330 however a levy may be made during an appeal if the underlying tax_liability is not at issue and the court determines there is good cause not to suspend the levy sec_6330 you cited irm which recommends levy on retirement plans only in flagrant and aggravated cases the revised manual provides that the service should use discretion in levying on the income from retirement plans and that the corpus of a plan as contrasted with income from the plan should be levied upon only in flagrant cases see irm and respectively in this case levying on income from the plan is at issue so flagrant circumstances are not required
